                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                              CASE NO.: 2:18-cr-68-FtM-38MRM

JUAN CARLOS ALFARO GARCIA


                                                ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (Doc. 126) on Defendant Juan Carlos Alfaro Garcia’s Motion for

Hearing to Determine Competency (Doc. 63). He recommends that the Court find Garcia

to be competent and this action proceed to trial. (Doc. 126 at 43). Neither party objects

to the Report and Recommendation, and the time to do so has expired. The Report and

Recommendation is ripe for review.

        A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge

may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
      After examining the file independently, and upon considering Judge McCoy’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

      Accordingly, it is now

      ORDERED:

      (1) The Report and Recommendation (Doc. 126) is ACCEPTED and ADOPTED

         and the findings incorporated therein.

      (2) Defendant Juan Carlos Alfaro Garcia’s Motion for Hearing to Determine

         Competency (Doc. 63) is GRANTED IN PART and DENIED IN PART as

         follows:

             a. The motion is granted to the extent that the Court held an evidentiary

                hearing to determine Garcia’s competency;

             b. The motion is denied to the extent that the Court finds Garcia to be

                competent to proceed to trial and to assist properly in his defense; and

             c. The motion is denied to the extent it seeks any other relief.

      (3) This case remains set for the January 2020 trial term with a status conference

         on December 9, 2019.

      (4) The Court will discuss specific accommodations necessary for Defendant, if

         any, at a final pretrial conference.

      DONE AND ORDERED in Fort Myers, Florida on this 27th day of November 2019.




Copies: Counsel of Record




                                            2
